Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application filed 08/20/20.  Claims 1 – 15 has been cancelled and claims 16 – 30 has been examined.  
Application 16971471, was filed 08/20/2020 and has an Effective filing date (Date of Foreign priority) of 02/21/2018.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 – 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by AUST 20200125355 (Effective filing date/Foreign priority: 7/4/2017).

Regarding claims 16 and 30, AUST anticipates a system for transmitting at least one upgrade package for at least one control device of a motor vehicle, the system comprising: 
a storage device external to the motor vehicle, wherein the storage device stores the at least one upgrade package; and 
a communication device that wirelessly transmits the at least one upgrade package from the storage device external to the motor vehicle to at least one transmission device of the system, wherein the communication device conducts a transmission process of the at least one upgrade package for the at least one control device and installs the at least one upgrade package on the at least one control device, wherein the at least one transmission device is arranged internally in the motor vehicle, wherein the at least one transmission device comprises a plurality of transmission devices, wherein a transmission process of the at least one upgrade package for the plurality of transmission devices and the installation on the at least one control device is performed using a conducting device internal to the motor vehicle, and wherein one of the plurality of transmission devices is selected as the conducting device, which conducts the transmission process for the plurality of transmission devices and the installation on the at least one control device.
[0056 – 0057] “…As illustrated in FIG. 1, when the vehicle 104 on which the on -vehicle device 103 is mounted is present within the wireless coverage area 110 of the wireless access point 102, software update by the wireless communication is performed under the initiative of the server device 101. FIG. 2 is a sequence chart of software update according to the present embodiment. 
… server device 101 transmits a wake-up request 121 to the wireless access point 102 installed at that location, via the communication unit 109.…”]
 	also refer to FIG. 5, and all related text for vehicle devices affected during update, i.e. items 211 – 215 specifically OBD and ECU as well as other devices)


Regarding claim 17, the system of claim 16, wherein the at least one transmission device conducts the transmission process depending on a decision criterion and the installation on the at least one control device [0029, see wake up request and decision on wake up request is discussed in 0094].

Regarding claim 18, the system of claim 17, wherein at least one of the plurality of transmission devices conducts the transmission process depending on a functional decision criterion and the installation on the at least one control device [0029 also see 0094 as previously discussed. (Note Applicants claims doesn’t preclude or exclude this interpretation of claims as plain language of claims simply calls for decision/criterion and nothing more).

Regarding claim 19, the system of claim 17, wherein at least one of the plurality of transmission devices conducts the transmission process and the installation on the at least one control device depending on a decision criterion, which relates to a physical component of the at least one control device [0056 – 0057, see transmission and installation and regarding decision see wakeup request].

Regarding Claim 20, the system of claim 17, wherein at least one of the plurality of transmission devices conducts the transmission process and the installation on the at least one control device depending on a decision criterion, which relates to a changeable component of the at least one control device [0004, see dynamically changeable, also see 0056 – 0057 for wireless transmission and installation].

Regarding claim 21, The system of claim 16, wherein the at least one control device comprises a plurality of control devices, and at least one of the plurality of the transmission devices conducts the transmission process of the upgrade package for the plurality of control devices and is formed to install the upgrade package on the plurality of control devices [0056 – 0060, similar limitations as recited above].

Regarding claim 22, the system of claim 21, wherein at least one of the plurality of transmission devices is functionally reduced, such that the at least one of the plurality of transmission devices carries out the transmission process and forwarding of the upgrade package to the plurality of control devices [0056 – 0060, same as performing upgrade. 
See FIG. 5 and all associated text].

Regarding claim 23, the system of claim 16, wherein the at least one control device comprises a plurality of control devices, and at least one of the plurality of the transmission devices conducts the transmission process of a plurality of upgrade packages for the plurality of control devices and installs the plurality of the upgrade packages on the plurality of control devices [0056 – 0060, similar limitations as previously discussed].

Regarding claim 24, the system of claim 16, wherein a selection of one of the plurality of transmission devices to conduct the transmission process and the installation on the at least one control device is dependent on the upgrade package to be transmitted [0056 – 0060, see wakeup request and claim 5 and all related text].

Regarding claim 25, the system of claim 16, wherein a piece of upgrade package information is transmitted from the storage device external to the motor vehicle to at least one of the plurality of the transmission devices before the transmission process of the upgrade package [0056 – 0060, discussed here as well].

Regarding claim 26, the system of claim 16, wherein a piece of upgrade package information is be transmitted from the storage device external to the motor vehicle to at least one of the plurality of transmission devices before the transmission process of the upgrade package, wherein the upgrade package information contains a piece of information about a further storage location of the upgrade package, the further storage location being separate from the storage device external to the motor vehicle, and the at least one of the plurality of transmission devices downloads the upgrade package from the further storage location [0056 – 0060, also see 0052, shows storage 103 and 108].

Regarding claim 27, the system of claim 16, wherein the at least one control device is a control device of one of the plurality of transmission devices or as a control device for a functional unit of the motor vehicle [0056 – 0060].

Regarding claim 28, the system of claim 16, wherein a status information signal is transmitted to the storage device external to the motor vehicle by one of the plurality of transmission devices, wherein the status information signal comprises a status relating to the transmission process[0080, shows status].

Regarding claim 29, the system of claim 16, wherein a status information signal is transmitted to the storage device external to the motor vehicle by one of the plurality of transmission devices, wherein the status information signal comprises a status relating to the installation on the control device [0080 – 0082 for OTA transmission].

Correspondence Information

6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHUCK O KENDALL/
Primary Examiner, Art Unit 2192